Braley, J.
This is an appeal under G. L. c. 59, § 65, from the refusal of the assessors of the city to abate a tax on two thousand eight hundred and seventy-eight bales of cotton alleged to have been taxable to the complainants on April 1, 1920. The trial judge having found and ordered judgment for the respondent, the case is before" us on the complainants’ exceptions to the refusal to give the first, second, fifth, ninth and tenth requests, and to all the findings and rulings imconsistent therewith.
St. 1909, c. 490, Part I, § 23, as amended by St. 1918, c. 129, under which the assessment was levied, reads as follows: “All personal estate, within or without the Commonwealth, shall be assessed to the owner-in the city or town in which he is an inhabitant on the first day of April, except as provided in Part III and in the following clauses of this section: First, All tangible personal property, except ships and vessels, shall *545be taxed to the owner in the city or town where it is situated on the first day of April.”
The question for decision is, whether the complainants on April 1, 1920, were the owners of the cotton within the meaning of the statute. It was stored in public warehouses in the city, for which negotiable warehouse receipts were issued in the name of the complainants, who were nonresident cotton brokers. It may be said at the outset that the receipts were documents of title under G. L. c. 105, §§ 46, 54, and that as between the complainants and the purchasers, title could be passed at such time or times as the parties mutually intended. G. L. c. 106, § 20 (1). The general course of business as described in the record shows, that upon receiving an order for raw cotton from a local mill, they bought from a southern dealer at a less price the exact quantity ordered. The dealer then shipped the cotton consigned to them, and at the same time forwarded to “some bank in or near ” the city the bill of lading to which was attached a sight draft drawn on the complainants for the price. But before arrival they delivered to the mill a sale note, stating in substance, that “ We have sold you on your order ... 66 Bales of Cotton” ordered, which is “to be stored in New Bedford but not to be carried more than six . . . months from date of invoices.” “The cotton to be stored and insured by you for us until paid for, but the title not to pass from us until paid for; nor until the surrender of your receipt issued to us against the same.” The exceptions recite that upon the coming in of the bill of lading, the complainants made arrangements with the bank to have the cotton, stored in a warehouse designated by the mill, and the receipt which issued ran to them, or to their order, and thereupon they pledged it to secure their note for an amount equal to the draft, to the payment of which the proceeds of the note were to be applied. The storage and insurance charges were paid by the mill pending the time when it should pay the complainants the purchase price, who then could use the money in payment of their note to the bank, and receive the pledged receipt, which upon transference to the mill enabled it to obtain delivery. Of the two thousand eight hundred *546and seventy-eight bales, two thousand five hundred and seventy-two bales were to be thus transferred. The only difference as to the payment for the remaining three hundred and six bales was, that instead of borrowing on the receipts, they used their own funds in settlement of the draft. It appears, and the judge so found, that the cotton intended for each mill was separate, and could be identified, and that the taking of the receipts furnished the complainants with security for payment of the price. But throughout all the transactions in whatever light they may be viewed, the provisions of the sale note, that “ title not to pass from us until paid for; nor until the surrender of your Receipt issued to us against the same,” has never been abrogated nor modified. The mill could not obtain possession, nor acquire ownership until payment, and the title consequently remained in the complainants, who under the mode of dealing either held or controlled the receipts for all the cotton on April 1, 1920, payment for which by. the mill was yet to be made. The assessment to them as owners was justified by the statute. Raymond v. Worcester, 172 Mass. 205. See Donovan v. Haverhill, 247 Mass. 69, 72.
We find no error of law in the denial of the requests, or in the rulings, to which the petitioners excepted.

Exceptions overruled.